Citation Nr: 0530246	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.312(b)(1) for non-obstructive 
myocardiopathy with angina (heart condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military unverified service from March 
1970 to September 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions rendered since July 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

When this matter was previously before the Board in June 
2001, the veteran's claim seeking entitlement to an increased 
rating for his non-obstructive myocardiopathy with angina was 
denied on a schedular basis only; in that same decision, the 
Board remanded the case to the RO for consideration of 
whether an extraschedular evaluation was warranted for the 
veteran's heart disability.  See 61 Fed. Reg. 66749 (1996) 
(requiring that the Board remand the issue of entitlement to 
an extraschedular rating when further action by the RO is 
necessary); 38 C.F.R. § 20.1100(b) (2004) (The Board's remand 
of an issue/claim is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits as 
that issue/claim).  In February 2004, this matter was again 
remanded by the Board for further development and 
adjudication.  Such development having been completed, the 
case is again before the Board for appellate review.  


FINDINGS OF FACT

The evidence of record does not support a finding that the 
veteran's for non-obstructive myocardiopathy with angina 
results in marked interference with employment and thus 
presents an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards.




CONCLUSION OF LAW

The criteria for submission for an extraschedular evaluation 
for non-obstructive myocardiopathy with angina are not met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in February 2004, as well as 
in the September 2000 rating decision, the December 2000 
Statement of the Case, and the March 2003 and April 2005 
Supplemental Statements of the Case, provided the veteran 
with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  In these documents, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of entitlement to an increased 
evaluation in his service-connected disability, including on 
an extraschedular basis, as well as the types of evidence VA 
would assist him in obtaining.  See also, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran was informed 
that he must provide evidence showing that his service-
connected disability had gotten worse.  The veteran was also 
requested to send recent (preferably within the past twelve 
months) medical records.  And the veteran was informed that, 
in exceptional cases, a higher evaluation may be warranted on 
an extraschedular basis where the disability picture is 
exceptional or unusual, with related factors such as marked 
interference with employment or frequent periods of 
hospitalization that may render impractical the application 
of the regular schedular standards.  

In addition, by way of the documents and letters forwarded to 
the veteran by VA, the veteran and his representative were 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to and in the April 2005 
Statement of the Case and prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, VA 
examinations, and statements submitted by the veteran and his 
representative in support of his claim.  In addition, the 
Board notes that this matter has been remanded twice for 
further development and adjudication, including requests that 
the veteran provide information relevant to his claim.  

In this case, the Board notes that, in January 2003, in 
response to the Board's previous remand and in order to 
comply with the Veterans Claims Assistance Act (VCAA), the RO 
sent the veteran a letter containing notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) informing the 
veteran of the information and/ or evidence necessary for 
consideration of his claim of entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), for non-obstructive 
myocardiopathy with angina.  The notice was returned to the 
RO as not deliverable.  The RO then undertook to try to 
contact the veteran and obtain a more recent address by 
calling his next of kin, mailing the notice to the veteran's 
brother, and attempting to obtain a good address from the 
Internet, the VA Medical Center data base, and the veteran's 
representative.  After these attempts failed, the RO 
proceeded to issue a Supplemental Statement of the Case 
(SSOC) finding that an extraschedular evaluation for non-
obstructive myocardiopathy with angina was not warranted.  
The RO notified the veteran of its decision in a March 2003 
letter mailed to the veteran's old address and also to the 
veteran's brother.  In June 2003, the RO contacted the 
veteran's bank, to which his benefits were being sent, and 
inquired about the veteran's current address.  The bank 
responded with an updated address and the RO subsequently 
forwarded the veteran's returned mail to the veteran at the 
more current address.  This mailing was not returned to the 
RO as undeliverable and the Board therefore concludes, under 
the presumption of regularity of the official acts of public 
officers, that the veteran received the mailing.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1998); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).  In February 2004, the 
Board noted that this mailing included a copy of the January 
2003 VCAA notice and the March 2003 SSOC.  As a result, the 
RO had provided the VCAA notice on the same date that the 
veteran received an unfavorable re-adjudication on his claim.  
Because such action on the part of VA could have been deemed 
to be prejudicial to the veteran as a premature denial of his 
claim, which could essentially nullify the purpose of the 
VCAA notice, the Board determined that a remand of this 
matter was warranted for compliance with the statutory and 
regulatory notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(a).  In February 2004, therefore, the 
matter was remanded for further compliance with the VCAA.  No 
further information or correspondence has been received from 
the veteran since that time. 
 
Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Extraschedular consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

As a preliminary matter, the Board reiterates that, as noted 
in the introduction, in June 2001 the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent on a schedular basis, and remanded this case for 
extraschedular consideration as regards the veteran's heart 
condition.  The veteran did not file a Notice of Appeal of 
the Board's June 2001 determination with the United States 
Court of Appeals for Veterans Claims) (Court) and therefore 
the June 2001 Board decision denying an increased schedular 
evaluation became final based on the evidence then of record.  
38 U.S.C.A. § 7266.  As such, the issue of entitlement to an 
increased schedular rating is no longer before the Board.

The Board has reviewed the pertinent lay and medical evidence 
of record.  In this case, there is no evidence that the 
veteran's heart condition has had a significant impact on his 
employability.  The Board finds therefore that the evidence 
concerning whether the disability picture presented by the 
veteran's service-connected heart disability warrants the 
assignment of an increased rating on an extraschedular basis 
is against the veteran's claim.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

As reflected in a VA Form 21-527 dated in April 1999, the 
veteran indicated that he left work because of a broken left 
ankle, and that he did not return to work after the ankle had 
healed, stating that his heart condition interfered with his 
ability to work.  Such factors affecting the veteran's 
employment status raised the question of whether an 
extraschedular rating is warranted in this case.  As such, 
the Board remanded this matter on two occasions in order to 
give the veteran an opportunity to provide information 
detailing how his disability picture is exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  After two remands and multiple letters from the 
RO, including an extensive effort by the RO to locate the 
veteran and provide him with the necessary information to 
prosecute his case, as detailed above, the veteran has 
supplied no additional information that would indicate that 
his disability picture meets the criteria for an increased 
rating on an extraschedular basis.  The evidence in case 
consists of VA treatment reports indicating a heart 
condition, various other medical and dental conditions, and a 
history of psychiatric problems, substance abuse and 
homelessness.  There is nothing in these records, however, 
indicating that that his heart condition itself represents an 
unusual disability picture or was itself responsible for 
marked interference with employment or frequent periods of 
hospitalization. 

In light of the above, the Board finds that the veteran's 
heart condition does not present an exceptional or unusual 
disability picture.  There is no evidence supporting a 
finding that his heart condition is productive of marked 
interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  Based on a careful analysis of 
the lay and medical evidence, the Board concludes that the 
veteran's heart disability does not warrant an evaluation in 
excess of 30 percent on an extraschedular basis.  


ORDER

Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) for non-obstructive myocardiopathy 
with angina is denied.


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


